Citation Nr: 0836810	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES


1.  Entitlement to service connection for a back disorder or 
degenerative disc disease of the low back.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a service-connected right (major) hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1977 through 
February 1984.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Honolulu, Hawaii.  
 

FINDINGS OF FACT

1.  Back pain treated during the veteran's service on one 
occasion was temporary and acute, and a non-specific 
deformity disclosed when the veteran was evaluated for 
tuberculosis in service in 1983 is no longer present.  

2.  The veteran's service-connected right hand injury was 
manifested by subjective complaints of parasthesia and pain 
in the right hand prior to April 2005.  

3.  April 3, 2005 VA examination revealed a 90 to 95 percent 
reduction in strength and dexterity of the right hand.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a back disorder, to 
include degenerative disc disease of the low back, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).

2.  Criteria for an initial evaluation in excess of 20 
percent for residuals, injury, right (major) hand, are not 
met prior to April 3, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55(a), 4.124a, Diagnostic Code 8514 
(2007).

3.  From April 3, 2005, the criteria for an increased initial 
evaluation from 20 percent to 30 percent, but no higher 
evaluation, for residuals, injury, right (major) hand are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.55(a), 4.124a, Diagnostic Code 8514 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims, the 
Board will consider whether VA has met its duties to the 
claimant.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

1.  Duty to provide notice

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

By a rating decision issued in February 2005, the RO granted 
service connection for a right (major) hand injury.  This 
appeal arises following the initial assignment of a 
disability evaluation following the original grant of service 
connection, effective in May 2004, based on the veteran's May 
2004 claim for service connection for that disability.  
Courts have held that once service connection is granted, the 
claim is substantiated, and additional notice is not required 
as to such claim, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, the discussion below addresses the duty to notify 
the veteran solely as related to the claim for service 
connection for a back disorder.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In September 2004, the RO issued notice of the VA's duties to 
assist and notify the veteran regarding his claims for 
service connection for a right hand injury, among other 
disorders.  This notice meets each of the criteria for 
appropriate notice set forth by the Court.  The veteran 
responded by providing argument and statements which 
demonstrate that the veteran had personal knowledge of and 
understood the criteria for service connection.  

The December 2004 notice did not advise the veteran that a 
disability rating and an effective date for the award of 
benefits would be assigned if service connection were 
granted, nor did the 2004 notice advise the veteran of the 
regulations governing such assignments.  The veteran was 
later afforded such notice.  Notice regarding assignment of a 
disability evaluation or an effective date for a grant of 
service connection is, however, moot in this case, since the 
claim of service connection for a back disorder addressed in 
this decision is denied, and, as noted above, the claim for 
service connection for a right hand disability has been 
substantiated and granted.  

The record establishes that the veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claim for service connection for a back disorder addressed in 
this decision.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

Duty to assist

The veteran was afforded VA examination.  VA clinical records 
have been obtained.  Service medical records have been 
obtained.  Military health care facility clinical records 
have been obtained.  The veteran has not identified any other 
relevant evidence.  

The Board finds that no additional notice or assistance is 
required to fulfill VA's duties under the VCAA.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   A presumption 
is applicable to a claim for service connection for 
arthritis.  The provisions regarding presumptions have been 
considered in this decision.  No presumption of service 
connection is applicable to the veteran's claim for service 
connection for a back injury, as that disorder is not defined 
by law or regulation as chronic.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible)

Claim for service connection for a back disorder or 
degenerative joint disease

The veteran's service medical records include a July 1981 
periodic medical examination report.  In the medical history 
portion completed by the veteran, he denied recurrent back 
pain.  The provider who completed the medical history portion 
of that examination noted no pertinent medical history.  In 
January 1982, the veteran complained of mid-thoracic back 
pain of two days' duration.  There was no history of trauma.  
The provider noted that the veteran worked in the motor pool.  
There was pain to palpation in the mid-thoracic area, but no 
muscle spasm was present.  A diagnosis of mild thoracic 
strain was assigned.  There were no subsequent complaints of 
back pain.

In July 1983, the veteran's wife was diagnosed as having 
spinal tuberculosis (TB).  The veteran underwent evaluation 
of the spine, as well as evaluation for any positive finding 
of TB.  Radiologic examination conducted in August 1983 was 
interpreted as showing a "gibbus" deformity of the lower 
thoracic spine.  The veteran had a positive test for exposure 
to TB.  The veteran was placed on medications to prevent TB.  
The veteran did not thereafter undergo any treatment for a 
back disorder during the remainder of his service, and did 
not seek further evaluation or treatment for back pain.  

There is no evidence that the veteran was treated for back 
pain following his service until June 2004, when he sought 
treatment for acute right leg pain and parasthesia of one 
month's duration.  Radiologic examination disclosed bilateral 
pars interarticularis defect at L5, causing degenerative disc 
disease, L5-S1. 

The VA examiner who conducted examination in August 2006 
noted that a "gibbus" deformity was a non-specific term 
meaning a hump or protuberance, and opined that there was no 
current radiologic evidence on current examination of such a 
deformity.  The examiner stated that "There would appear to 
be little relationship between an isolated report of thoracic 
back pain and his subsequent diagnosis of lumbar disk 
disease."  However, in order to rule out any relationship 
between the spine abnormality ("gibbus" deformity) noted in 
service and his current low back complaints, additional x-
rays were obtained.  As already noted, these x-rays failed to 
demonstrate the existence of a "gibbus" deformity.  The 
examiner stated that 

Without current abnormalities of the thoracic 
spine, it is not reasonable to postulate that a 
prior and transient thoracic defect caused his 
current degenerative disc disease of the lumbar 
spine.  His greater then 100-pound weight gain 
since leaving the Army and the asymmetric strain 
that places on his lumbar spine in all likelihood 
play a major role in his lumbar pain.

The veteran has stated that he had back pain beginning in 
service and chronically thereafter.  However, the lack of any 
discussion of medical diagnosis or treatment of back pain or 
a back disorder until June 2004, 20 years after the veteran's 
service discharge in February 1984, is so significant as to 
contradict the contention that the veteran manifested a back 
disorder within one year following his service discharge or 
that any thoracic strain treated in service was chronic or 
continuous following the veteran's service discharge.  
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced in service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
In the complete absence of any evidence prior to June 2004 
which supports or is consistent with the veteran's assertions 
that he manifested a chronic back disorder in service and 
thereafter, or developed a back disorder within one year 
after his service discharge, the veteran's assertions do not 
constitute competent medical evidence that his current back 
pain or back disorder first began during service, manifested 
during any applicable presumptive period, or may be 
etiologically related to or the result of his service.

There is no evidence favorable to the veteran's claim for 
service connection for a back disorder, other than his own 
statements.  The Board finds that these statements are not 
competent medical evidence to establish that the veteran's 
current back pain now is a continuation of the acute and 
temporary mild thoracic strain or a gibbus deformity 
manifested in service.  In particular, there is an August 
2006 medical opinion that the gibbus deformity is no longer 
present.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  The August 2006 VA medical opinion is of more 
probative value and weight than the veteran's lay statements.

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable.  
38 U.S.C.A. § 5107(b).  As a consequence, the claim for 
service connection for a back disorder, to include 
degenerative disc disease, must be denied.  


Law and regulations applicable to claims for increased 
initial evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
(DCs) identify each disability.

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran's appeal for 
higher initial evaluations for each disability addressed in 
this section requires consideration of staged ratings.

Claim for increased initial evaluation for right hand injury 

Service medical records confirm that the veteran incurred an 
injury to his right hand in service, including a fracture of 
the right 4th or 5th mid-metacarpal.  The RO granted service 
connection for that disability in a February 2005 rating 
decision.  

The report of VA examination conducted in September 2004, 
with an addendum in October 2004, discloses that the veteran 
is right-handed.  He reported numbness in the right dorsal 
surface of that hand (the site of the in-service fracture) 
occurring about two times a week and lasting for about four 
hours.  With this pain and numbness, the veteran's grip 
becomes weak.  It does not prevent him from doing his work as 
a security guard, but does interfere with other activities.  
The veteran was easily able to press his thumb to the tip of 
each finger when attempting to oppose the fingers.  The 
veteran had normal strength for pushing, pulling, and 
twisting.  There was normal dexterity for twisting, writing, 
and expression.  The examiner concluded that there was no 
observable limitation of motion.  A September 2004 radiologic 
examination of the right hand disclosed no bony abnormality.

The examiner requested that the veteran undergo 
electromyography (EMG) to rule out neuropathy.  EMG conducted 
in an October 2004 disclosed prolonged sensory distal latency 
in the right radial sensory nerve and prolonged motor and 
sensory latencies in both median nerves.  The examiner 
concluded that the veteran had a causalgia-like a syndrome in 
the right hand as a result of his crush injury.  

On VA examination conducted April 3, 2005, the veteran 
complained of constant numbness, right hand, on both the 
palmar and dorsal surfaces.  Use of the hand increased the 
pain, but nothing alleviated it.  The veteran had no flexion 
deformity and no observable limitation in range of motion, 
but had a 90 percent reduction in strength and a 95 percent 
reduction in dexterity.  

In May 2005, the veteran was advised he had carpal tunnel 
syndrome.  However, after further evaluation, in June 2005, 
the examiner noted that the veteran's physical examination of 
the right hand was not consistent with carpal tunnel 
syndrome.  Therapy to desensitize the veteran's right hand 
was recommended.  In July 2005, it was concluded, by a hand 
surgery specialty clinic, that the veteran did not have 
carpal tunnel syndrome of the right hand.

VA outpatient treatment records through September 2006 
disclose that the veteran's radial nerve crush injury was 
stable and there was not much improvement with physical 
therapy.  The veteran was to continue his hand physical 
therapy at home and to continue taking pain medication.

In his July 2006 substantive appeal, the veteran argued that 
he was entitled to an evaluation in excess of 20 percent 
because the residuals of the crush injury were not improving, 
and he still needed pain medication.  He noted that he was 
having to learn to do things with his left hand.

The veteran's right hand crush injury is evaluated under 
Diagnostic Codes 8514 and 8599.  Under DC 8514, incomplete 
paralysis of the radial nerve of the major extremity is 
evaluated as 20 percent disabling if found to be mild, 30 
percent if found to be moderate, and 50 percent if the 
condition is found to be severe.  Complete paralysis is be 
evaluated as 70 percent for drop of the hand and fingers, 
wrist and fingers perpetually flexed, the thumb adducted 
falling within the line of the outer border of the index 
finger, or where the claimant cannot extend the hand at the 
wrist, extend the proximal phalanges of the fingers, extend 
the thumb, or make lateral movement of the wrist, or where 
there is supination of the hand, weakened extension and 
flexion of the elbow, or where loss of synergetic motion of 
extensors seriously impairs the hand grip; total paralysis of 
the triceps occurs as a rarity.  38 C.F.R. § 4.124a, DC 8514.

The Board notes that the medical evidence does not establish 
that the veteran's residuals of his service-connected injury 
include damage only to the radial nerve, the nerve evaluated 
under DC 8514.  Rather, the medical evidence suggests that 
there may be injury to the median nerve as well.  However, 
each nerve injury present results in motor and sensory 
symptoms in the distal right forearm and right hand.  Thus, 
it would be possible to evaluate the veteran under DC 8514 or 
DC 8515.  

However, separate ratings under these of these diagnostic 
codes is not warranted, as there is significant overlapping 
or duplicative symptomatology among these diagnostic codes.  
See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  In this regard, the Board notes that the 
rating criteria for each nerve group generally apply to 
sensorimotor neuropathy in the whole hand and wrist and 
corresponding loss of hand and wrist function.  Therefore, 
the Board finds that a single rating under DC 8514 is 
appropriate in the instant case to evaluate the veteran's 
right upper extremity sensorimotor neuropathy.

In this case, there is no evidence that the veteran has 
atrophy of any muscle group in the right hand.  The veteran 
does not manifest limitation of motion of the wrist in any 
plane.  No examiner has found limitation of motion of any 
specific finger, and the examiner who conducted the September 
2004 VA examination specified that the veteran was able to 
oppose each finger firmly to the right thumb.  As the 
veteran's injury did not break the skin or require surgical 
treatment, there is no scar.  Paralysis of the nerve is 
absent, although the veteran complains of subjective weakness 
of grip when he is having increased hand pain.  There is no 
diagnosis of neuritis of the nerve.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See 38 
C.F.R. § 4.124.  Here, there is no objective indication of 
loss of motor use.  On objective examination, the veteran was 
able to firmly oppose each finger to his thumb.  The 
veteran's statements that he is learning to do certain things 
with his left hand are credible.  That statement does not, 
however, establish that there is any degree of paralysis, so 
as to warrant a finding that the injury residuals were more 
than mild in severity, prior to April 3, 2005.

After the October 2004 evaluation of the veteran's right 
hand, the veteran continued to complain of increased severity 
of pain and decreased functional use of the right hand.  The 
examiner who conducted April 3, 2005 VA examination found 
that there was a 90 percent decrease in strength and a 95 
percent decrease in dexterity.  This evidence, together with 
the EMG report, establishes that the veteran has pathology 
which explains at least some of the functional loss.  
Thereafter, the veteran underwent specialty evaluation and 
physical therapy, with the goal of increasing hand strength.  
Significant retained strength in the right hand was 
demonstrated on dynamometer testing in November 2005.  The 
loss of dexterity and strength, even though there is no 
muscle wasting or paralysis, warrant an increased evaluation 
of 30 percent, for moderate symptoms, from the date of the VA 
examination which established the factually ascertainable 
increase in disability.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from 
the effective date of service connection.  Thus, the rating 
might be a "staged" rating, that is, one comprised of 
successive ratings reflecting variations in the disability's 
severity since the date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  See 38 C.F.R. § 4.124a.  

In this case, the severity of the veteran's subjective 
complaints of pain increased toward the end of the evaluative 
period.  While the symptoms may have been less severe than 
required for a 20 percent evaluation during a portion of the 
pendency of the appeal period, the Board does not disagree 
with the RO's assignment of a 20 percent evaluation for the 
entire period.  Consideration of staged ratings convinces the 
Board that the increased functional loss from April 3, 2005 
warrants a 30 percent evaluation from that date.  

Here, the preponderance of the evidence is against a finding 
that the veteran's residuals of a crush injury of the right 
hand are more than mild prior to April 3, 2005, since there 
are no objective findings of paralysis or muscle wasting, 
although there are subjective complaints of increased right 
hand pain and decreased grip strength with pain.  

The preponderance of the evidence is against a finding that 
there are severe residuals after April 3, 2005, as the 
evidence does not establish that the veteran has paralysis of 
any muscle group, is unable to perform activities of daily 
living, or that the decrease in strength and dexterity 
results in loss of use of the right hand.  The objective 
evidence shows slowing of motor and sensory function, but the 
veteran has not lost either function.  As such, the Board 
finds that the reduction of dexterity and strength does not 
approximate paralysis, although it approaches such an 
approximation in the last three digits, which are the more 
severely-affected digits.  There is no loss of use, either to 
motor or sensory function, in any digit.  In particular, 
November 2005 treatment records disclosed significant 
retained strength to dynamometer examination.  The veteran 
has not indicated that the severity of right hand impairment 
has increased since that time, although the veteran has 
stated that he has had little improvement with physical 
therapy and must continue to sue pain medication.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an initial evaluation in excess of 20 percent 
for residuals of a fracture of the right hand prior to April 
3, 2005is denied; an evaluation of 30 percent, but no higher, 
from April 3, 2005, is granted.  


ORDER

The appeal for service connection for a low back disorder, to 
include degenerative disc disease of the low back, is denied.

The appeal for an initial evaluation in excess of 20 percent 
for a service-connected right (major) hand injury is denied 
prior to April 3, 2005; from April 3, 2005, an increased 
initial evaluation from 20 percent to 30 percent is granted, 
subject to law and regulations governing the effective date 
of a claim for monetary compensation; the appeal is granted 
to this extent only.






______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


